DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/9/22 has been entered.
 Allowable Subject Matter
Claims 1, 19, 21 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Teoh et al. US 7153323 discloses an aneurysm occlusion device having a net or mesh, embolic members being inserted into the net or mesh to expand the net or mesh.
Solar et al. US 2007/0219578 discloses an aneurysm occlusion device having a proximal portion having a first level of flexibility, elasticity, conformability, and/or compliance, and a distal portion having a second level of  flexibility, elasticity, conformability, and/or compliance, the distal portion having a greater level of flexibility, elasticity, conformability, and/or compliance.
Green Jr. et al. US 6238403 discloses embolic members being one or more longitudinal strands that connect embolic members. 
However, Teoh et al., Solar et al. and Green Jr. et al. do not disclose wherein the embolic members in the plurality of three-dimensional embolic members have progressively lower durometer values as one progresses along the strand in a distal to proximal manner, and wherein the embolic members in the plurality of three-dimensional embolic members have an average durometer value which is less than 70.
No combination of Teoh et al., Solar et al., Green Jr. et al. and prior art of record or prior art at large serves to rectify the deficiencies of Teoh et al., Solar et al. and Green Jr. et al.  in regard to the limitations of the claim.  Further, the prior art of record, as well as the prior art at large, alone or in combination, fails to remedy those deficiencies listed above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L/Examiner, Art Unit 3771  

/DIANE D YABUT/Primary Examiner, Art Unit 3771